Exhibit 10.1 FIRST AMENDMENT TO LOAN DOCUMENTS THIS FIRST AMENDMENT TO LOAN DOCUMENTS (the “ Amendment ”) is executed to be effective as of the 27th day of May, 2015, by and between TD Bank, N.A. , a National Association (together with its successors and assigns, the “ Lender ”); Span-America Medical Systems, Inc. , a South Carolina corporation (the “ Borrower ”) and Span Medical Products Canada Inc ., a British Columbia corporation (the “ Guarantor ”) (Borrower and Guarantor, each an “ Obligor ” and collectively, the “ Obligors ”) (Lender and Obligors, each a “ Party ” and collectively, the “ Parties ”). PRELIMINARY STATEMENT WHEREAS, Borrower and Lender have an existing credit relationship governed by, among other things, that certain Loan Agreement dated June 5, 2007, as amended and restated by that certain Amended and Restated Loan Agreement dated December 9, 2011 (together with any modifications, amendments, restatements or replacements thereof, the “ Loan Agreement ”); WHEREAS, said credit relationship presently includes a $10,000,000.00 revolving line of credit loan evidenced by that certain Revolving Note dated June 5, 2007, as amended and restated by that certain Amended and Restated Revolving Note dated December 9, 2011 (together with any modifications, amendments, restatements or replacements thereof, the “ Note ”) in the amount of up to the Maximum Availability as defined in the Loan Agreement, all on the terms and conditions as more particularly set forth in the Loan Agreement and other Loan Documents (the “ Loan ”); and WHEREAS, Borrower has requested and Lender is so willing, subject to the terms and conditions of this Amendment and the other Loan Documents, to lower the commitment amount and extend the maturity date of the Loan and modify certain covenants in the Loan Agreement; among other agreements of the Parties as more particularly provided herein. STATEMENT OF AGREEMENT NOW, THEREFORE, in consideration of the foregoing premises which are hereby affirmed by each Obligor to be true and correct, the mutual agreements of the Parties set forth herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties do covenant and agree as follows: 1.
